134 Ga. App. 470 (1975)
215 S.E.2d 25
McCONNELL
v.
BRENAU COLLEGE.
50169.
Court of Appeals of Georgia.
Argued February 10, 1975.
Decided April 7, 1975.
Telford, Stewart & Stephens, Charles W. Stephens, William H. Blalock, Jr., for appellant.
Whelchel, Dunlap & Gignilliat, James A. Dunlap, George L. Simpson, III, for appellee.
STOLZ, Judge.
The present appeal from the grant of the judgment notwithstanding the verdict, is controlled by Speer v. Gemco Elevator Co., 134 Ga. App. 360. Accordingly, the case is remanded to the trial court with direction that the alternative motion for a new trial be ruled on as provided in Code Ann. § 81A-150 (c) (1) (Ga. L. 1966, pp. 609, 656; 1967, pp. 226, 237, 246, 248).
Remanded with direction. Deen, P. J., and Evans, J., concur.